Amendment to Amended and Restated Change in Control Agreement

Whereas, Norfolk Southern Corporation (Corporation) and [EXECUTIVE NAME]
previously executed an Amended and Restated Change in Control Agreement
(Agreement) to memorialize your entitlement to certain rights and benefits that
would mature upon, and only upon, your termination following a change in control
and your commitment not to engage in competing employment for certain periods;

Whereas, Section XIII of the Agreement provides the Agreement may be modified in
a writing signed by the Corporation and by you.

 

Now, Therefore, in exchange for consideration, the sufficiency of which is
acknowledged, the Corporation and you agree to amend the agreement to eliminate
Section IV of the Agreement, Certain Tax Payments by the Corporation, in its
entirety.

 

IN WITNESS WHEREOF, the Board of Directors of the Corporation has directed that
this Amendment to the Agreement be executed and delivered on its behalf by the
Corporate Secretary to one or more officers of the Corporation, and you have
indicated your acceptance of and intent to be bound by the Agreement, as amended
herein.

 

                                                                        Norfolk
Southern Corporation

 

                                                                       
By:______________________________________

      Howard D. McFadden

      Corporate Secretary

 

Accepted:

By:______________________________________

Being the same individual named in the preamble hereto and referred to as “You”
in the text.

 

Date: ______________________________